Order entered June 12, 2013




                                              In The

                                     Court of 9ppeate
                           Jftftli JBtetrtct of %txte at JBalias

                                       No. 05-13-00333-CR


                                 ROBERT GLYNN, Appellant

                                                 V.


                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                             Trial Court Cause No. 002-88186-2011


                                             ORDER

       The Court DENIES as moot appellant's May 9, 2013 motion seeking an extension until

June 3, 2013 to file his brief. Appellant did not tender his brief by June 3, 2013.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

                                                       /s/    DAVID EVANS
                                                              JUSTICE